SUMMARY ORDER

Plaintiff-appellant Suellen Tritt, appeals the district court’s grant of judgment on the administrative record for Defendants-Appellees. Plaintiff filed this action to recover disability benefits allegedly owed her under her former employer’s ERISA-covered long-term disability insurance plan. We assume the parties’ familiarity with the underlying facts and procedural history of the ease. The only argument Tritt makes on appeal is that the district court improperly interpreted a clause in her insurance policy limiting benefits for psychiatric disabilities. Since this issue was not presented to the district court, we need not entertain it here. Greene v. United States, 13 F.3d 577, 585-86 (2d Cir.1994). In any event, the clause is unambiguous and was properly interpreted by the district court.
Accordingly, we AFFIRM the judgment of the district court.1

. Prior to oral argument, Tritt's counsel moved to adjourn. We denied the motion and took the case on submission.